Gilchrist, J.
No defence to this petition having been indicated by plea or answer, it will he treated as upon general demurrer.
John Lund died intestate, and without lineal heirs; the petitioner, as his widow, claims, in addition to her dower, one, half the real estate described in the petition, of which he died seized, and which is not required for the payment of his debts, or expenses of administration.
The Revised Statutes, chapter 165, sections 8 and 9, make new provisions on the subject of the rights of the widow, in some particulars, but seem to be clear and explicit with respect to the case here presented.
Section 8. “ The widow of every person deceased testate, leaving no lineal descendant, shall be entitled, in addition *339to her dower, to one third part of all the estate remaining after the payment of the debts and expenses of administration, if no provision is made for her by the will of the deceased, or if she shall waive such provision.”
Sec. 9. “If the deceased is intestate, and leaves no such lineal descendant, the widow shall be entitled to one half of all the estate remaining after the payment of the debts and expenses of administration, in addition to her dower.”
These provisions were derived from the statute of December 24, 1840, but with some material modifications. There is no ground for supposing that the legislature intended to limit their application to the personal estate, with regard to which similar provisions existed by the law as it has for a long time stood in this State. N. H. Laws 352, sec. 1.
The petitioner, therefore, appears to be entitled to one half the premises described, in addition to her dower, and the petition must prevail.
Petition decreed.